Matter of Bauman v Bauman (2020 NY Slip Op 07053)





Matter of Bauman v Bauman


2020 NY Slip Op 07053


Decided on November 25, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
ANGELA G. IANNACCI, JJ.


2019-10903
2019-13664
 (Docket Nos. F-5067-14/18I, F-5067-14/18L, F-5067-18J, F-5067-18K, F-8142-18, F-10228-18)

[*1]In the Matter of Stephen Scott Bauman, appellant,
vDorothy T. Bauman, respondent. (Proceeding No. 1.)
In the Matter of Dorothy T. Bauman, respondent,
 Stephen Scott Bauman, appellant. (Proceeding No. 2.)


Alexander Potruch, LLC, Garden City, NY, for appellant.
Dorothy T. Bauman, Jericho, NY, respondent pro se.

DECISION & ORDER
In related proceedings pursuant to Family Court Act article 4, the father appeals from (1) an order of the Family Court, Nassau County (Eileen C. Daly-Sapraicone, J.), dated July 31, 2019, and (2) an order of the same court dated November 13, 2019. The order dated July 31, 2019, (a) denied the father's objections to an order of the same court (Elizabeth A. Bloom, S.M.) dated June 6, 2019, which, after a hearing, granted the father's petitions for modification of an order of child support only to the extent of reducing his net child support obligation to the sum of $1,374 per month for the period from June 21, 2018, through November 19, 2018, and to the sum of $387 per month commencing November 20, 2018, and (b) granted the father's objections to an order of the same court (Elizabeth A. Bloom, S.M.) dated June 12, 2019, only to the extent of reducing the amount of counsel fees awarded to the mother from $43,000 to $18,000. The order dated November 13, 2019, insofar as appealed from, denied that branch of the father's motion which was for leave to renew his objections to the order dated June 6, 2019, which had been denied in the order dated July 31, 2019.
ORDERED that the appeals are dismissed, with one bill of costs.
An appellant is obligated to assemble a proper record on appeal, which must include any relevant transcripts of proceedings before the hearing court or trial court (see CPLR 5525; Matter of Leacock v Muhammad, 165 AD3d 942, 942). Here, the appellant's failure to provide this Court with the transcripts of the Family Court hearing renders the record on appeal inadequate to enable this Court to reach an informed determination on the merits. Accordingly, the appeals should be dismissed (see Matter of Leacock v Muhammad, 165 AD3d at 942).
RIVERA, J.P., COHEN, HINDS-RADIX and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court